Citation Nr: 1121793	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an increased rating in excess of 10 percent disabling for service-connected residuals of surgery of the left Achilles tendon.

(The issue of whether the debt created by the payment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, was properly created, to include the issue of entitlement to waiver of recovery of an overpayment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978, August 1987 to August 1992, and February 2003 to May 2004, during peacetime and the Persian Gulf War.  He served in the Southwest Asia theater of operations from April 22, 2003, to April 13, 2004.  The Veteran also served in the Army National Guard from July 1993 to March 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which denied service connection for sinusitis and denied an increased rating in excess of 10 percent disabling for service-connected residuals of surgery of the left Achilles tendon.  The Veteran disagreed with such decisions and subsequently perfected an appeal.   

The Board notes that the Veteran selected the Florida Department of Veterans Affairs as his representative in a May 2008 "Appointment of Veterans Service Organization as Claimant's Representative" (VA Form 21-22).  The claims folder also includes a November 2010 "Appointment of Individual as Claimant's Representative" (VA Form 21-22a), in which the Veteran selected an accredited private attorney as his representative.  However, the Board notes that the Veteran and the private attorney limited such representation to the issue of whether the debt created by the payment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, was properly created (to include the issue of entitlement to waiver of recovery of an overpayment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004) only.  See November 2010 "Appointment of Individual as Claimant's Representative," VA Form 21-22a.  Further, the Veteran has not revoked his May 2008 power of attorney selecting the Florida Department of Veterans Affairs as his representative.  As such, the Board finds that the Veteran wishes to proceed with the Florida Department of Veterans Affairs as his representative.    
 
The issue of entitlement to service connection for a back disability secondary to service-connected residuals of surgery of the left Achilles tendon has been raised by the record (see February 2010 "Appeal to the Board of Veterans Appeals," VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sinusitis.  The Veteran also seeks an increased rating in excess of 10 percent disabling for service-connected residuals of surgery of the left Achilles tendon.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran seeks service connection for sinusitis, which he maintains is related to active duty service.  Specifically, the Veteran claims that he was exposed to smoke and other environmental hazards while serving in the Southwest Asia theater of operations, to include smoke from duties in burn pits burning human feces mixed with fuel.  He also claims he received treatment for respiratory problems in-service and his sinusitis disability is related to such treatment.  See January 2009 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement); February 2010 "Appeal to the Board of Veterans Appeals," VA Form 9.
  
Further review of the evidence of record indicates that the Veteran had treatment and complaints of sinus infection for two to three days in-service.  See May 2003 Florida National Guard Office of State Surgeon Medical Readiness Team.  Post-service VA treatment records reveal a diagnosis of chronic maxillary sinusitis.  See February 2008 CT Scan Report, Lake City VAMC.

Based on the foregoing, a VA exam is necessary to ascertain whether the Veteran's currently diagnosed sinusitis disability is related to service.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

With regard to the increased rating claim for residuals of surgery of the left Achilles tendon, the Board notes that the Veteran last underwent a VA examination regarding his service-connected  residuals of surgery of the left Achilles tendon in October 2008.  Review of the October 2008 VA Joints Examination Report indicates that although the examiner conducted range of motion and repetitive range of motion testing of the left ankle, the examiner did not note whether limitation of motion of the left ankle was moderate or marked.  See October 2008 VA Joints Examination Report.  As such, the October 2008 examination is inadequate for rating purposes regarding the extent and severity of the Veteran's service-connected left Achilles tendon disability.  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected residuals of surgery of the left Achilles tendon.  VA's duty to assist includes providing a thorough and comprehensive medical examination.  38 C.F.R. § 4.2 (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).   

Further, during the pendency of this appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Rice case must be considered in readjudicating the increased rating claim on appeal.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested that he identify all treatment for his sinusitis and left Achilles tendon (ankle) disabilities.  After receiving any necessary authorization from the Veteran, any identified medical records should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA examination regarding the nature and etiology of his respiratory disability, to include sinusitis.  All indicated tests and studies, to include pulmonary function testing, should be accomplished and the findings then reported in detail.
The examiner should provide an opinion as to whether it is as likely as not that any current respiratory disability, to include sinusitis, is related to the Veteran's service, to include exposure to smoke and other environmental hazards while serving in the Southwest Asia theater of operations, to include smoke from duties in burn pits burning human feces mixed with fuel, and treatment for complaints of a sinus infection in-service.  

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  Specifically, the examiner must consider the Veteran's STRs, which include notation of complaints of sinus infection for two to three days in-service.  See May 2003 Florida National Guard Office of State Surgeon Medical Readiness Team.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished.

3.  The Veteran should also be afforded a VA examination to determine the current nature and severity level of his service-connected residuals of surgery of the left Achilles tendon disability.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies, including x-ray studies, deemed helpful by the examiner should be conducted in conjunction with the examination.
  
The examiner is requested to note: (a) whether the Veteran has ankylosis of the ankle in plantar flexion less than 30 degrees to more than 40 degrees, or in dorsiflexion from 0 degrees or more, or with abduction, adduction, inversion, or eversion deformity under 38 C.F.R. § 4.71a, Diagnostic Code 5270; (b) whether the Veteran has marked limited motion of the ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271; (c) whether the Veteran has ankylosis of the subastragalar or tarsal joint in poor weight being position under 38 C.F.R. § 4.71a, Diagnostic Code 5272; (d) whether the Veteran has malunion of the os calcis or astragalus with marked deformity under 38 C.F.R. § 4.71a, Diagnostic Code 5273; and (e) whether the Veteran has astragalectomy under 38 C.F.R. § 4.71a, Diagnostic Code 5274.  The examiner should also describe applicable ranges of right hip and right leg/ankle motion (including flexion, extension, adduction, and abduction) in terms of degrees.

The examiner is also requested to note whether the Veteran's left leg/ankle exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left leg/ankle repeatedly over a period of time. The examiner should also discuss the effects of the service-connected left Achilles tendon disability on the Veteran's employment and activities of daily living, if any.  A complete rationale for any opinion expressed should be included in the examination report.

The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner prior to the examinations.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.   

4.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for sinusitis and increased rating claim for residuals of surgery of the left Achilles tendon.  All applicable laws and regulations should be considered, including Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the service connection claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


